Citation Nr: 1132707	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-17 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1972. His awards and decorations include the Bronze Star Medal. 

This matter was last before the Board of Veterans' Affairs (Board) in July 2008 on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2008, the Veteran, accompanied by his authorized representative, appeared at a videoconference hearing held before the below-signed Acting Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The June 2005 rating decision included a denial of entitlement to service connection for irritable bowel syndrome (IBS). The Veteran timely appealed that denial, but, during the pendency of his appeal, the RO granted service connection for IBS in a July 2009 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As the Veteran has not submitted any statements reflecting disagreement with the grant of service connection for IBS, that issue is not before the Board and is not reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  The Board's review of the record reveals that additional RO/AMC action on the claim is warranted.

The claims file reflects that the Veteran has not been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO/AMC must send a letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment record within the claims file is dated February 2007. While this case is in remand status, the RO/AMC must gather any more recent VA treatment records and provide the Veteran with authorization forms allowing for the release of any private records not already associated with the claims file.

In July 2008, the Board directed the RO/AMC to schedule the Veteran for a VA mental disorders examination. The claims file reflects that no such examination was conducted. Although a February 2009 development note within the record states that the Board remand only required an examination if (italics added for emphasis) the Veteran's stressor was verified, the remand contains no such conditional language. The Board is obligated by law to ensure that the RO complies with its directives; compliance is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, after the Veteran appealed his claim to the Board, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect. This new regulatory provision allows service connection for PTSD when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304. The Veteran has not been afforded an examination to ascertain if he has PTSD, to include within the scope of the new regulation. The RO/AMC must schedule the Veteran for a VA mental disorders examination at an appropriate location.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a fully compliant VCAA letter that includes all information required by Dingess.  The RO/AMC must also afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any VA treatment records generated after February 2007 - and associate them with the claims folder.  If VA is unsuccessful in obtaining any identified additional records, it must inform the Veteran and provide him an opportunity to submit copies thereof.

2.  Following the above actions, the RO/AMC will review the Veteran's claim to determine whether or not the newly gathered evidence allows the claim to be granted pursuant to 38 C.F.R. § 3.304(f)(3)(2010). If the evidence is insufficient, the RO/AMC must, in accordance with § 3.304(f)(3), schedule the Veteran for a VA examination at an appropriate location with a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist. The examiner must provide an opinion as to whether or not the Veteran currently has PTSD, or any other mental disorder, as the result of his active duty service.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated.  

b. The examiner must provide a diagnosis for each psychiatric disorder found and must include a specific finding as to whether the Veteran has PTSD.

c. If PTSD is diagnosed, the examiner must opine whether the stressors claimed by the Veteran are linked to fear of hostile military activity and adequate to support a diagnosis of PTSD, and whether his symptoms are related to the claimed stressors.

d. If any other psychiatric disability is diagnosed, the examiner must specifically opine whether it is as likely as not that the disorder began during service, underwent a chronic increase in severity beyond natural progression during service, or is related to any incident of service. 

e. The examiner is asked to explain the medical basis or bases for the opinion, identifying any pertinent evidence of record. A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3.  Following the above actions, the RO/AMC will review and readjudicate the Veteran's claim. If the benefit sought remains denied, the Veteran must be issued an appropriate supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


